CLOPTON, J.
Appellant sued out an attachment to enforce a landlord’s lien for advances made to defendant, his tenant, by C. A. Hall, a merchant, for which appellant became bound before the time the advances were made. The evidence, without conflict, shows the following facts : Defendant was the tenant of plaintiff during the year 1888. During that year, he purchased from Hall goods and supplies, of the character mentioned in the statute creating the landlord’s lien. Before Hall sold him any goods or supplies, plaintiff consented and agreed that Hall could sell the same to defendant on credit, and he would be responsible for the payment of the account; but defendant knew nothing of the arrangement between plaintiff and Hall, until about “gathering time,” when plaintiff informed him that he was responsible to Hall for the account, and requested defendant to pay the same, which he promised to do, and did pay twenty dollars thereon. Plaintiff has paid Hall the balance of the account.
The statute declares a lien in favor of the landlord “on the crop grown on rented lands, for rent for the current year, and for advances made in money, or other things of value, either by him directly, or by another at his instance or request, or for which he became legally bound or liable, at or before the time such advances were made, for the sustenance or well-being of the tenant or his family, or for preparing the ground for *615cultivation, or for cultivating, gathering, saving, handling, or preparing the crop for market.” — Code, §3056. The purpose of the statute is to enable the tenant to procure advances necessary to sustain himself and family, and to carry on 'his farming operations from the time the preparation of the soil is commenced to the preparation of the crop for market. The lien is declared for the security and protection of the landlord,, and to afford him indemnity against the liability he assumes when the advances are made by another and he has become bound or liable therefor. The statute does not necessarily create the lien on the mere concurrence of the naked facts mentioned therein. The sufficiency of such concurrence depends on other incidental and qualifying principles. When the advances are made by a third party, it is essential to the existence of the lien that he shall look to the landlord for payment, though the advances may have been made at his instance or-request, “no liability resting on the landlord, there is no room for the operation of the statute, and the lien does not exist.” — Bell v. Hurst, 75 Ala. 44. The lien created by the statute rests on contract, express, or implied, — on the assent of the tenant to advances being made by the landlord directly, or by another at his instance and request, or on his becoming liable. Without proof of the existence of a debt for advances, there can be no recovery by the landlord in an attachment suit to enforce the statutory lien. It is well settled, that one can not voluntarily pay another’s debt, without his consent or request, or in the absence of facts or circumstances from which such consent or request can be inferred, and thus constitute himself a creditor, and money so paid can not be recovered. Keeran v. Holloway, 16 Ala. 53 ; Wray v. Cox, 24 Ala. 337. If, therefore, the landlord gratuitously, without the request or knowledge of the tenant, makes himself liable for advances, which the tenant understands he is procuring and purchasing-on his own account and sole credit, this does not constitute advances made by the landlord through another in the meaning of the statute, nor will voluntary payment therefor constitute the tenant his debtor. The landlord can not thus arbitrarily, and of his own will, without the concurrence of the tenant, acquire a lien on his crop declared by the statute to be paramount to all other liens.
But this rule is subject to modification. Though there may have been no previous request, the tenant’s ratification, after being informed that the landlord became liable to enable him to obtain the advances, will as effectually support the lien as if done at his special instance — the landlord paying the demand may recover as for money paid at the request of the-*616tenant. — Evans v. Billingsley, 32 Ala. 395. If, therefore, the ■advances were made on the credit of plaintiff, and he informed ■defendant that he had become bound or liable for the advances made by Hall, and defendant promised to pajr the same, this may well be regarded as ratification or adoption sufficient to bring the advances within the spirit and meaning of the statute, especially if defendant got advances from Hall thereafter, which may be inferred from the evidence. The fourth charge requested by plaintiff asserts this proposition, and should have been given ; also, the first charge asked by defendant, which substantially asserts the opposite doctrine, is erroneous. It further follows, there is no error in refusing the first, second, and third charges requested by plaintiff. The second charge asked by defendant, and the part of the general charge excepted to, are subject to criticism, in that they ignore the evidence tending to show-ratification.
Reversed and remanded.